               Case 1:19-cr-00833-SHS Document 314 Filed 07/29/21 Page 1 of 2




                                              July 26, 2021


BY ECF
                                                              MEMO ENDORSED
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re: United States v. Jennifer Shah, et al., 19 Cr. 833 (SHS)


Dear Judge Stein:

        I represent Jennifer Shah in the above-referenced case. Last Thursday, July 22, Assistant U.S.
Attorney Kiersten Fletcher sent a highly improper letter to Your Honor, (Dkt. 309), which she filed on
the public record the night before Ms. Shah’s counsel was set to argue her pre-trial motions before the
Court. We respectfully request that the letter be stricken from the record and the government be ordered
to refrain from making prejudicial statements about the defendant unless they are attached to an
application to the Court.

        The letter was ostensibly filed in connection with sentencing proceedings scheduled for next
Monday, August 2, relating to defendants Derrek Larkin and Joseph DePaola—proceedings that have
nothing to do with Ms. Shah. As far as we can glean, the government was trying to explain to the Court
the relative culpability of Larkin and DePaola compared to others whom the Court has sentenced or who
have pled guilty. Fair enough. But for some reason, the government chose to include unadjudicated
defendants, including Ms. Shah—who has steadfastly maintained her innocence and is in the process of
fighting these charges, including a pending and substantial motion to dismiss the indictment.

      For no reason other than to prejudice the defendant in the eyes of the Court and the public,1 the
government included multiple statements about Ms. Shah’s supposed “greater culpability” than all but

1
  Unlike all of the other defendants, Ms. Shah is a public figure because of her work on the Bravo
television network. The government is well aware of this, and timed its letter for the night before oral
argument, knowing that it would be picked up by the press—which it was, and was reported in a highly
prejudicial manner. See, https://www.cinemablend.com/television/2570975/real-housewives-of-salt-
lake-citys-jen-shah-responds-after-experiencing-setback-in-legal-case;
https://www.the-sun.com/entertainment/3342734/rhoslc-jen-shah-accused-orchestrating-telemarketing-
scam-suspect/;
https://allaboutthetea.com/2021/07/26/rhoslcs-jen-shah-accused-of-orchestrating-telemarketing-scam/;


P R I Y A C HA U D HR Y                  PRIYA@CHAUDHRYLAW.COM                                212.785.5551
               Case 1:19-cr-00833-SHS Document 314 Filed 07/29/21 Page 2 of 2
Hon. Sidney H. Stein
July 26, 2021
Page 2 of 2

five others. Indeed, the letter devotes much more time to Ms. Shah than it does to either Larkin or
DePaola, or indeed, virtually anyone else. That would not be objectionable if they were
actually asking the Court for something regarding Ms. Shah. If this were the New York State Supreme
Court down the street, we would understand, as judges have to know the facts of the case before they
can engage in plea bargaining with the defense and the prosecution. But there is no place in a federal
case to discuss the relative culpability of anyone before she has actually been convicted. See Fed. R.
Crim. P. 11(c)(1)(“ The court must not participate in [plea] discussions”).

        As Your Honor will recall from oral argument on Friday, Ms. Shah’s team strenuously objects to
using the Ketabchi case to paint Ms. Shah with the same brush as the defendants in that indictment. Yet
the government continues to do so—as an excuse for not providing a bill of particulars
or Brady material, and now in its gratuitous letter. The Court should hardly need to remind the
prosecutors that while they “may strike hard blows, [they are] not at liberty to strike foul ones.” Berger
v. United States, 295 U.S. 78, 88 (1935). Ranking a defendant who is presumed innocent with respect to
others who have been adjudicated guilty—worse, declaring that that innocent defendant is one of those
“responsible for orchestrating the broader scheme”—a is a textbook example of a “foul blow,” one we
urge the Court not to countenance.

        The July 22 letter, or at least the portions that relate to Ms. Shah, have no place on the public
record. We urge the Court to order it stricken or at least redacted, and to remind the government that it
should not file naked statements on the record absent an application for relief or the request of the Court.

                                         Respectfully submitted,




                                           Priya Chaudhry
   Defendant's application to strike the government's letter [Doc. No. 309] is denied. The Court
   requested the government to provide in writing its views of the relative culpability of the defendants.

   Dated: New York, New York
          July 29, 2021




https://amp.tmz.com/2021/07/23/rhoslc-star-jen-shah-accused-of-being-highly-culpable-in-
telemarketing-scheme/;
https://www.google.com/amp/s/www.realitytea.com/2021/07/26/jen-shah-orchestrator/amp/;
https://www.google.com/amp/s/nypost.com/2021/07/23/jen-shah-orchestrated-fraud-scheme-against-
elderly-feds/amp/;
https://www.google.com/amp/s/people.com/tv/real-housewives-star-jen-shah-accused-orchestrating-
telemarketing-scheme/%3famp=true;
https://www.google.com/amp/s/www.thehollywoodgossip.com/2021/07/jen-shah-accused-of-leading-
telemarketing-scheme-fbi-hones-in-on/amp/.


P R I Y A C HA U D HR Y                 P R I Y A @ C HA U D HR Y L A W. C OM                   212.785.5551
